PALLADINO, Judge,
dissenting.
I respectfully dissent because I would hold that a referee’s rejection of a witness’s testimony constitutes a referee’s determination that the witness’s testimony is not credible.
In innumerable workmen’s compensation opinions, the appellate courts of Pennsylvania have consistently referred to a referee’s acceptance or rejection of a particular witness’s testimony as the referee’s evaluation of that witness’s credibility. Typical of these opinions are Gateway Coal Co. v. Workmen’s Compensation Appeal Board (Laboda), 138 Pa. Commonwealth Ct. 332, 588 A.2d 73 (1991), petition for allowance of appeal denied, 528 Pa. 633, 598 A.2d 286 (1991), and American Refrigerator Equipment Co. v. Workmen’s Compensation Appeal Board, 31 Pa.Commonwealth Ct. 590, 377 A.2d 1007 (1977).
In Gateway Coal Co., the commonwealth court observed that the “referee explicitly accepted claimant’s medical testimony” and that the “referee, as the judge of credibility, *605may accept or reject, in whole or in part, any testimony of any witness, including medical witnesses.” Id. 138 Pa.Commonwealth Ct. at 335-36, 588 A.2d at 75. In American Refrigerator Equipment Co., the commonwealth court declared:
Questions of credibility and the choice between conflicting testimony are for the referee, not this Court____ Among such questions are those arising from a witness’ inconsistent testimony ..., as well as from conflicting testimony of two or more witnesses. Having assessed the credibility of such evidence, the referee may, in lawful exercise of his broad discretion, accept or reject the testimony of any witness in whole or in part.
Id. 31 Pa.Commonwealth Ct. at 595, 377 A.2d at 1010 (emphasis in original).
Thus, Pennsylvania’s appellate courts have long understood a referee’s acceptance of a witness’s testimony as the referee’s determination that the witness is credible and, conversely, have long understood a referee’s rejection of a witness’s testimony as the referee’s determination that the witness is not credible. This understanding is appropriate given that The Pennsylvania Workmen’s Compensation Act (Act), Act of June 2, 1915, P.L. 736, as amended, 77 P.S. §§ 1-1031, does not detail the format in which a referee’s decision must be rendered other than to say that a referee’s decision must be in writing and contain findings of fact, conclusions of law and an appropriate order based upon the entire record before the referee. See 77 P.S. § 833 and the accompanying regulation at 34 Pa.Code § 131.111. Inasmuch as the Act does not prescribe any formulaic language which must be incorporated into a referee’s decision, any attempt by the judiciary to insist that a referee use the word “credible” rather than the word “accept” or use the word “incredible” rather than the word “reject” results in impermissible supererogation, i.e., requiring the referee to do more than is statutorily mandated.
Therefore, I would conclude that the referee’s explicit rejection of parts of McGarry’s testimony and of the medi*606cal testimony presented on behalf of McGarry constituted the referee’s determination that such testimony was not credible.
I now consider McGarry’s contention that the referee’s rejection of the medical testimony presented on McGarry’s behalf was premised on the referee’s capricious disregard of competent evidence of record. The capricious disregard “scope of review involves more than mere disbelief of a witness or other competent evidence: it involves such deliberate disbelief of the undoubted testimony or evidence from an apparently trustworthy source as would be repugnant to a man of reasonable intelligence.” Kuchinski v. Workmen’s Compensation Appeal Board, 38 Pa.Commonwealth Ct. 210, 212, 392 A.2d 348, 349 (1978). “Capricious disregard of competent evidence is the willful, deliberate disbelief of an apparently trustworthy witness, whose testimony one has no basis to challenge.” Czap v. Workmen’s Compensation Appeal Board (Gunton Corp.), 137 Pa.Commonwealth Ct. 612, 616 n. 2, 587 A.2d 49, 51 n. 2 (1991) (emphasis added), petition for allowance of appeal denied, 527 Pa. 654, 593 A.2d 425 (1991).
Generally, a referee is not required to explain the basis for his credibility determinations. Jeddo Highland Coal Co. v. Workmen’s Compensation Appeal Board, 53 Pa. Commonwealth Ct. 151, 416 A.2d 655 (1980). However, where the party with the burden of proof fails before the referee, Pennsylvania’s appellate courts have reasoned that, although a referee is not required to “accept even uncontradicted evidence, ... where there is no challenge to the credibility of [a] witness or apparent any reason for disbelief, absent an indication of a basis upon which the referee chose to question [a claimant’s] statements and ignore [the-claimant’s treating physician’s] testimony, or some scintilla of evidence supporting the referee’s conclusions,” the referee has capriciously disregarded the competent evidence of record. Beth-Allen Ladder Co. v. Workmen’s Compensation Appeal Board, 53 Pa.Commonwealth Ct. 323, 329, 417 A.2d 854, 858 (1980).
*607McGarry testified that, in 1980, he underwent a laminectomy in order to try to relieve pain caused by a back injury that was not employment-related and was therefore not compensable under the Act. Additionally, McGarry testified that, while in the scope of his employment with Employer, he experienced pain in his back on two occasions: September 3, 1987 and March 21, 1988. Based on this testimony, the referee was free to find that McGarry’s obvious bias and interest rendered incredible McGarry’s testimony about the onset of back pain/problems and the nonrecurring of pain/problems stemming from the 1980 back injury and laminectomy. While the reason for the referee’s disbelief of McGarry’s testimony was apparent from the record, the referee nevertheless also chose to articulate his reason for rejecting McGarry's testimony. Beth-Allen Ladder Co. The referee’s fact-findings 2 and 4, as well as the referee’s legal conclusion 3, explain that the referee disbelieved the self-serving statement of McGarry that he had not experienced any recurrent pain or problems as a result of his 1980 back injury and laminectomy. Consequently, I would hold that the referee did not capriciously disregard McGarry’s testimony about the onset of back pain and problems.
McGarry testified that Dr. Lester became his treating physician on April 29, 1988. R. 18a. Thus, Dr. Lester had no firsthand knowledge of the condition of McGarry’s back between 1980 and April 29, 1988. Dr. Lester’s medical opinion regarding the cause of the pain in McGarry’s back on September 3, 1987 and March 21, 1988 was necessarily premised on the patient history supplied by McGarry, i.e., McGarry’s recitation as to when and under which conditions he experienced back pain/problems. Based on this testimony, the referee was free to find that Dr. Lester’s medical opinion concerning the cause of McGarry’s back pain was incredible because Dr. Lester’s medical opinion necessarily rested on the accuracy or inaccuracy of McGarry’s statements about the onset of back pain and the nonrecurrence of pain/problems stemming from the 1980 back injury. *608Because the reason for the referee’s disbelief of Dr. Lester’s testimony was apparent from the record, Beth-Alien Ladder Co., I would hold that the referee did not capriciously disregard Dr. Lester’s testimony about the cause of McGarry’s September 3, 1987 and March 21, 1988 back pain/problems.
For these reasons, I would affirm the Board’s order upholding the referee’s denial of benefits to McGarry.
SMITH, J., joins in this dissent.